Citation Nr: 0409994	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

What evaluation is warranted from August 25, 1997, for right leg 
varicose veins?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to February 
1969, from April 1984 to December 1985, and from December 1990 to 
July 1991.  The veteran also had periods of service in a reserve 
component. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection for 
right leg varicose veins and assigned a 10 percent rating 
effective from August 25, 1997.  In a July 1998 rating decision, 
the RO granted a 20 percent rating effective from August 25, 1997.  
In January 2000, and again in October 2000, the Board remanded 
this issue for further development.  In an April 2003 rating 
decision, the RO assigned a 40 percent rating for right leg 
varicose veins from September 18, 2002.  

The United States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch this issue was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating the Fenderson doctrine applies.

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of the 
further action that is required on your part.


REMAND

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that the RO obtain and associate with the record all 
adequately identified records.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

With this duty in mind, the Board finds that another remand is 
required for the RO to obtain and associate with the record the 
veteran's treatment records from the following locations that he 
identified but whose records have not been associated with the 
claims file: Mercy Hospital; Moncrief Army Community Hospital; and 
by a private physician cited to in a May 2000 VA treatment record.  
Additionally, while the record shows that the RO obtained and 
associated with the claims file the veteran's treatment records 
from the Dorn and Columbia VA medical centers, given the passage 
of time, on remand, a request for the most contemporaneous records 
from these locations should also be made by the RO.  Id.

Likewise, while the record shows that the veteran has been unable 
to obtain what he considered to be relative treatment records from 
Irene Richardson, M.D., because she had moved out of state (the 
appellant had previously notified that RO that her practice was 
located on Middleburg Drive in Columbia), on remand, the RO should 
undertake reasonable steps to locate her new address and 
thereafter request copies of the claimant's treatment records.  
Id.

Next, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Specifically, as part 
of the notice, VA is to undertake the following actions: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) inform 
him about the information and evidence that VA will seek to 
provide; (3) inform him about the information and evidence the 
claimant is expected to provide; and (4) tell the claimant to 
provide any evidence in his possession that pertains to the 
claims.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  Therefore, as the August 2003 letters do not provide 
Quartuccio sufficient notice, on remand, the RO must provide the 
appellant with proper VCAA notice.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Lastly, the Board notes that under 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159, the VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  However, because the RO's 
initial unfavorable decision predates the VCAA, this type of 
notice was not possible.  Therefore, after providing the veteran a 
Quartuccio sufficient notice on remand, the RO should address the 
issue of whether the appellant has been prejudiced by VA's failure 
to follow the chronological sequence outlined in the law.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision in Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); the Veterans Benefits Act 
of 2003; and any other applicable legal precedent.  Such 
notification includes, but is not limited to, notifying the 
veteran of the specific evidence needed to substantiate the claim 
for a higher evaluation for service connected right leg varicose 
veins.  Specifically, the letter must (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claims; (2) inform him about the information 
and evidence that VA will seek to provide; (3) inform him about 
the information and evidence the claimant is expected to provide; 
and (4) request he provide any evidence in his possession that 
pertains to the claims.  The veteran should be notified that he 
has one-year to submit pertinent evidence needed to substantiate 
his claims.  The date of mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO, after obtaining from the veteran all necessary 
authorizations, should obtain all of his medical records from the 
following locations: the Dorn and Columbia VA medical centers 
dated since June 2003; Mercy Hospital; and Moncrief Army Community 
Hospital.  If the veteran fails to provide any needed 
authorization, if any of the requested records are not available, 
or if the search for any such records yields negative results, 
that fact should clearly be documented in the claims file, and the 
veteran notified in writing.

3.  The RO should undertake reasonable steps to locate Dr. Irene 
Richardson (whose practice was previously located on Middleburg 
Drive in Columbia), such as reviewing the "doctor finder" search 
engine at www.ama-assn.org and contacting the South Carolina state 
licensing board.  If Dr. Richardson can be located, after 
obtaining an authorization from the veteran, request copies of his 
treatment records.  The Board notes that limited research suggests 
that Dr. Richardson may be residing at 3 Tarnside Court, 
Blythewood, South Carolina 29018.  If the RO cannot locate her, if 
the veteran fails to provide the needed authorization, if any of 
the requested records are not available, or if the search for any 
such records yields negative results, that fact should clearly be 
documented in the claims file, and the veteran notified in 
writing.

4.  The RO should ask the veteran to identify the name, address, 
and approximate (beginning and ending) dates of all other VA and 
non-VA health care providers who have treated him for his varicose 
veins since August 1997, including the private physician cited to 
in a May 2000 VA treatment record.  The RO should inform the 
veteran that VA will make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, employment records, or 
records from government agencies, if he identifies the custodians 
thereof.  Obtain all records identified by the veteran that have 
not already been associated with the record on appeal.  Duplicate 
records should not be added to the claims folder but should be 
returned to the appellant.  The aid of the veteran in securing all 
identified records, to include providing necessary 
authorization(s), should be enlisted, as needed.  If any of the 
requested records are not available, or if the search for any such 
records otherwise yields negative results, that fact should 
clearly be documented in the claims file, and the veteran notified 
in writing.

5.  Thereafter, following any other appropriate development, the 
RO should reconsider the issue as well as whether the appellant 
has been prejudiced by VA's failure to follow the chronological 
sequence outlined in 38 U.S.C.A. §§ 5100, 5103(a) for providing 
VCAA notice.  If any benefit sought on appeal remains denied, he 
and his representative should be provided a Supplemental Statement 
of the Case which includes a summary of any additional evidence 
submitted, applicable laws and regulations (including old and new 
Diagnostic Code 7120), and the reasons for the decision.  They 
should then be afforded an applicable time to respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003)



